Citation Nr: 0002811	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-05 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, to include entitlement under 38 C.F.R. 
§ 3.321(b)(2) (1999).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from March 1963 to March 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in January 1997 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In August 1998, the case was 
remanded for resolution of due process concerns.

A personal hearing was held before the undersigned Member of 
the Board, sitting in Montgomery, in June 1999.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's claim for a permanent and total disability rating 
for pension purposes, to include entitlement under 38 C.F.R. 
§ 3.321(b)(2) (1999), has been developed.

2.  The veteran has qualifying active service for pension 
benefits purposes.

3.  The veteran has a mental disorder that is 100 percent 
disabling.

4.  The veteran's disorders, and specifically his mental 
disorder, are productive of total disability and are 
sufficient to preclude the average person from following a 
substantially gainful occupation.



CONCLUSION OF LAW

The requirements for entitlement to a permanent and total 
disability rating for pension purposes are met.  38 U.S.C.A. 
§§ 1155, 1502, 1521, and 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.321, 3.340, 3.342, 4.15, 4.16, and 4.17 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any medical records of 
probative value that have not been associated with his claims 
folder.  Therefore, the duty to assist him in the development 
of his claim has been satisfied.

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities that are not the result 
of the appellant's willful misconduct.  Permanent and total 
disability exists when an individual is unemployable as a 
result of disabilities that are reasonably certain to last 
throughout the remainder of that person's life.  38 C.F.R. §§ 
3.340(b) and 4.15 (1999); Talley v. Derwinski, 2 Vet. App. 
282, 285 (1992). The Board notes, as a preliminary matter, 
that the veteran had qualifying active service for pension 
benefits purposes.

The Court has observed that permanent and total disability 
for pension purposes can be shown in two ways under VA 
regulations, which provide a combination of "objective" and 
"subjective" standards.  Brown v. Derwinski, 2 Vet. App. 
444, 446 (1992); see also Talley, 2 Vet. App. 282; 38 
U.S.C.A. § 1502(a)(1), (2) (West 1991); 38 C.F.R. 
§§ 3.321(b)(2) and 4.17 (1999).


First, under the "objective" standard, the appellant may 
establish that he has a lifetime impairment that is 
sufficient to render it impossible for the "average person" 
to follow a substantially gainful occupation under the 
appropriate diagnostic codes of VA's Schedule for Rating 
Disabilities (Schedule).  The "average person" standard is 
outlined in 38 U.S.C.A. § 1502(a)(1) and 38 C.F.R. §§ 
3.340(a) and 4.15.  This process involves rating each 
diagnosed disability under the appropriate diagnostic code; 
nonservice-connected disabilities are evaluated under the 
same criteria as service-connected disabilities.  The 
individual disability ratings for all disabilities are then 
combined pursuant to the combined ratings table in order to 
determine whether the appellant holds a combined 100 percent 
schedular evaluation for pension purposes.  See 38 C.F.R. § 
4.25 (1999).  Therefore, the Board's decision includes 
analysis of the appropriate rating to be assigned for each of 
the appellant's nonservice-connected disabilities.

Second, under the "subjective" standard, the appellant may 
establish permanent and total disability for pension 
purposes, absent a combined 100 percent schedular evaluation, 
by proving that the individual (as opposed to the average 
person) has a lifetime impairment precluding him or her from 
securing and following substantially gainful employment.  38 
U.S.C.A. § 1502 and 1521(a) (West 1991); 38 C.F.R. § 4.17 
(1999).  Under this analysis, if there is only one such 
disability, it must be ratable at 60 percent or more, and; if 
there are two or more disabilities, there must be at least 
one disability ratable at 40 percent or more, with a combined 
disability rating of at least 70 percent.  38 C.F.R. 
§ 4.16(a) (1999).  However, even if the veteran cannot 
qualify for permanent and total disability under the above 
rating scheme following applicable schedular criteria, a 
permanent and total disability rating for pension purposes 
may be granted on an extraschedular basis if the appellant is 
subjectively found to be unemployable by reason of his 
disabilities, age, occupational background, and other related 
factors.  38 C.F.R. §§ 3.321(b)(2) and 4.17(b) (1999).


The Board attempts to determine the extent to which a 
claimant's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1 and 4.10 
(1999).  It is necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the appellant's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

In the instant case, a review of the veteran's claims folder 
indicates that he has several disabilities that could impair 
his ability to obtain and maintain employment.  The primary - 
indeed, overwhelming - such disability, however, is a mental 
disorder that has been characterized at times by treating 
physicians as a generalized anxiety disorder.  This disorder 
is manifested by an apparent belief by the veteran that he 
was a prisoner of war from 1966 through 1969.  The record is 
replete with claims by him that he was captured by enemy 
forces following the crash of the helicopter in which he was 
riding; that he was interned at the "Hanoi Hilton"; and that 
he suffered malnutrition, "skin rot" and mental abuse.  He 
also alleges that he was accorded treatment, to include 
surgery, for back injuries incurred in that helicopter crash.  
A May 1997 VA Form 119, Report of Contact, shows that a VA 
employee cited meeting the veteran, "dressed in uniform shirt 
and trousers [with] rank insignia, medals and decorations," 
at Memorial Day ceremonies.  The veteran introduced himself 
as a former prisoner-of-war, and related a history of having 
been "a chopper pilot whose assignment was to fly low looking 
via infra-red to discover tunnel entrances, but he was shot 
down" and captured by the Viet Cong.  He also related that he 
had "actually" been working for the Central Intelligence 
Agency (CIA), but that the CIA had disavowed any knowledge of 
his activities and would 

not release his records.  A September 1997 Report of Contact, 
prepared by another VA employee, indicates that the veteran 
related a similar story, to the effect that he had been a 
prisoner of war of the North Vietnamese for five years, that 
he had been tortured by a guard named "Big Mo" who would beat 
him across the back with a bamboo rod, that he had been shot 
down in Laos while on a secret reconnaissance mission for the 
CIA, and that he had shrapnel wounds as a result of being 
shot in the foot by a Viet Cong soldier with an AK-47.  The 
transcript of his June 1999 personal hearing likewise shows 
that he testified at that time that he had been 
"incarcerated...at the Hanoi Hilton."

As is evident from the above recitation, the veteran is quite 
detailed regarding the circumstances of his internment as a 
prisoner of war in Vietnam.  Unfortunately, it does not 
appear that any of these circumstances are true.  Service 
records show that he completed active duty in March 1966, 
that he was an armor crewman, light truck driver and turret 
mechanic while in service, and that he never served in 
Vietnam or Southeast Asia.  The National Personnel Records 
Center on several occasions has reported that he does not 
have prisoner-of-war status.  The report of a November 1996 
VA examination, while acknowledging his history of back 
surgery, shows that no appropriate scar was discerned.  

In brief, the Board must conclude from this evidence that the 
veteran is suffering from a significant mental disorder.  The 
Board must also conclude that this disorder, in and of 
itself, is of such severity as to render it impossible for 
him to follow a substantially gainful occupation under the 
"objective" standard cited above.  Under 38 C.F.R. § 4.130 
(1999), a mental disorder is deemed to be product of total 
occupational and social impairment when that disorder is 
manifested by symptoms that include persistent delusions.  In 
such circumstances, a 100 percent rating is appropriate.  The 
Board finds that the persistent delusions exhibited by the 
veteran support the assignment of a 100 percent rating; see 
38 C.F.R. § 4.15.  Accordingly, on the basis of the objective 
"average person" standard, a permanent and total disability 
evaluation is warranted. 


Since the veteran meets the percentage requirements for 
disability pension benefits, consideration of entitlement to 
a permanent and total disability rating under the 
"subjective" standard, or on an extraschedular basis under 38 
C.F.R. §§ 3.321(b)(2) and 4.17(b), is immaterial, and need 
not be undertaken. 


ORDER

A permanent and total disability rating for pension purposes 
is granted, subject to the law and regulations governing the 
disbursement of monetary benefits.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

